Per Curiam.

Defendants, as clients, had the right to terminate plaintiffs’ services, as attorneys, for any reason they saw fit and thereupon plaintiffs were entitled to recover only a sum equal to the reasonable value of the work performed up to the time of discharge, determinable solely on the basis of quantum meruit (Martin v. Camp, 219 N. Y. 170, 174; Robinson v. Rogers, 237 N. Y. 467, 470; Matter of Tillman, 259 N. Y. 133, 135). The refusal of defendants to permit plaintiffs to complete the services was equivalent to a discharge.
The judgment should be reversed, judgment directed for plaintiffs and case remittee! to the court below for determination of the reasonable value of plaintiffs’ services.
Eder and Hecht, JJ., concur in Per Curiam memorandum; McLaughlin, J., dissents.
Judgment reversed, etc.